DETAILED ACTION
This office action is in response to correspondence filed on 8/17/2022.
The Amendment filed on 7/15/2022 has been entered.  
Claims 1-3,5-7,9-15 and 17-22 remain pending in the application of which Claims 1, 13, and 19 are independent.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given telephonically as well as electronically by the Applicant, Thomas Martikainen (Reg. No. 73,291) on 9/1/2022 and 9/6/2022.  The attorney accepted the examiner suggested amendments for better explaining the inventive concept and for overcoming the prior art of record.  
          The application has been amended as follows:
Replace the claims with the following claims below, with strikethrough (--) and double square parentheses ([[ ]]) representing deletions and underlined sections representing additions.



1.	(Currently amended) A speech recognition method comprising:
obtaining a speech recognition model by:
 detecting proper nouns from training data, 
replacing, using dictionary data corresponding to a category indicated by an identifier pair among sets of dictionary data corresponding to different categories, each proper noun with a phonetic symbol sequence associated with each proper noun to obtain preprocessed training data, and
training the speech recognition model based on the preprocessed training data;  
receiving speech data; 
obtaining, from the received speech data and using the speech recognition model, a candidate text including at least one word, a phonetic symbol sequence associated with a pronunciation of a target word included in the received speech data, and [[an]] the identifier pair, wherein the identifier pair indicates and the [[a]]category of the target word; 
determining a replacement word corresponding to the phonetic symbol sequence included in the candidate text, using the dictionary data corresponding to the category indicated by the identifier pair among the sets of dictionary data corresponding to the different categories; 
replacing the phonetic symbol sequence with the replacement word; and 
determining a target text corresponding to the received speech data based on a result of the replacing, 
wherein each of the sets of dictionary data corresponding to the different categories comprises information associated with a phonetic symbol sequence corresponding to each of words in each of the categories.

2.	(Previously presented) The speech recognition method of claim 1, wherein the at least one word comprises at least one subword, and
the candidate text comprises the at least one subword, and the phonetic symbol sequence.

3.	(Original) The speech recognition method of claim 2, wherein the replacing comprises:
replacing, with the replacement word, the phonetic symbol sequence identified by the identifier pair.

4.	(Canceled) 

5.	(Original) The speech recognition method of claim 1, further comprising:
determining the replacement word corresponding to the phonetic symbol sequence using dictionary data including information associated with a plurality of words and phonetic symbol sequences respectively corresponding to the words.

6.	(Original) The speech recognition method of claim 5, further comprising:
calculating a similarity between the phonetic symbol sequence included in the candidate text and each of the phonetic symbol sequences included in the dictionary data; and
determining, as the replacement word corresponding to the phonetic symbol sequence included in the candidate text, a word corresponding to a phonetic symbol sequence having a greatest similarity among calculated similarities of the phonetic symbol sequences included in the dictionary data.

7.	(Original) The speech recognition method of claim 5, wherein the dictionary data is of a trie or hashmap data structure, and
the determining comprises:
	retrieving a phonetic symbol sequence corresponding to the phonetic symbol sequence included in the candidate text from the phonetic symbol sequences included in the dictionary data, using the data structure; and
	determining a word corresponding to the retrieved phonetic symbol sequence to be the replacement word corresponding to the phonetic symbol sequence included in the candidate text.

8.	(Cancelled)  

9.	(Previously presented) The speech recognition method of claim 1, further comprising:
obtaining a plurality of candidate target texts by replacing the phonetic symbol sequence with each of the words, in response to the phonetic symbol sequence corresponding to a plurality of words;
calculating a score of each of the candidate target texts using a language model; and
determining, to be the target text, a candidate target text having a greatest score among calculated scores of the candidate target texts.

10.	(Original) The speech recognition method of claim 1, wherein the phonetic symbol sequence is associated with a pronunciation of the target word corresponding to a proper noun.

11.	(Previously presented) The speech recognition method of claim 1, wherein the speech recognition model comprises:
an encoder configured to extract a vector value from the received speech data; and
a decoder configured to output the candidate text corresponding to the received speech data based on the vector value.

12.	(Original) A non-transitory computer-readable storage medium storing instructions that, when executed by a processor, cause the processor to perform the speech recognition method of claim 1.

13. (Currently amended) A speech recognition apparatus comprising: a processor configured to: 
obtain a speech recognition model by:
 detecting proper nouns from training data, 
replacing, using dictionary data corresponding to a category indicated by an identifier pair among sets of dictionary data corresponding to different categories, each proper noun with a phonetic symbol sequence associated with each proper noun to obtain preprocessed training data, and
training the speech recognition model based on the preprocessed training data;  
receive speech data; 
obtain, from the received speech data and using the speech recognition model, a candidate text including at least one word, a phonetic symbol sequence associated with a pronunciation of a target word included in the received speech data, and [[an]] the identifier pair, wherein the identifier pair indicates and the [[a]] category of the target word; 
determine a replacement word corresponding to the phonetic symbol sequence using the dictionary data corresponding to the category indicated by the identifier pair among the sets of dictionary data respectively corresponding to the different categories; 
replace the phonetic symbol sequence with the replacement word; and 
determine a target text corresponding to the received speech data based on a result of the replacing, 
wherein each of the sets of dictionary data corresponding to the different categories comprises information associated with a phonetic symbol sequence corresponding to each of words in each of the categories.

14.	(Previously presented)  The speech recognition apparatus of claim 13, wherein the at least one word comprises at least one subword, and
the candidate text comprises the at least one subword, the phonetic symbol sequence.

15.	(Previously presented)  The speech recognition apparatus of claim 14, wherein the processor is further configured to:
replace, with the replacement word, the phonetic symbol sequence identified by the identifier pair.

16.	(Canceled)  

17.	(Previously presented) The speech recognition apparatus of claim 13, wherein the processor is further configured to:
determine the replacement word corresponding to the phonetic symbol sequence, using dictionary data including information associated with a plurality of words and a phonetic symbol sequence corresponding to each of the words.

18.	(Previously presented) The speech recognition apparatus of claim 13, wherein the processor is further configured to:
obtain a plurality of candidate target texts by replacing the phonetic symbol sequence with each of the words, in response to the phonetic symbol sequence corresponding to a plurality of words;
calculate a score of each of the candidate target texts using a language model; and
determine, to be the target text, a candidate target text having a greatest score among calculated scores of the candidate target texts.

19. (Currently amended) A speech recognition method comprising: 
obtaining a speech recognition model by:
 detecting proper nouns from training data, 
replacing, using dictionary data corresponding to a category indicated by an identifier pair among sets of dictionary data corresponding to different categories, each proper noun with a phonetic symbol sequence associated with each proper noun to obtain preprocessed training data, and
training the speech recognition model based on the preprocessed training data;  
receiving speech data; 
obtaining, from the received speech data and using the speech recognition model, a target phonetic symbol sequence that represents a pronunciation of a target word included in the received speech data and [[an]] the identifier pair that indicates a start and an end of the target phonetic symbol sequence and the [[a]] category of the target word; 
determining a replacement word corresponding to the phonetic symbol sequence included in the candidate text, using the dictionary data corresponding to the category indicated by the identifier pair among the sets of dictionary data corresponding to the different categories; and 
outputting a target text corresponding to the received speech data by replacing the target word with the replacement words, based on the determining, 
wherein each of the sets of dictionary data corresponding to the different categories comprises information associated with a phonetic symbol sequence corresponding to each of words in each of the categories.

20.	(Original) The speech recognition method of claim 19, further comprising determining the replacement word to replace the target word as one of the respective replacements words that is associated with one of the other phonetic symbol sequences that is most similar to the target phonetic symbol sequence.

21.	(Previously presented) The speech recognition method of claim 19, wherein the target phonetic symbol sequence is included in candidate text comprising at least one subword that precedes or follows the target phonetic symbol sequence.

22.	(Previously presented) The speech recognition method of claim 21, wherein the identifier pair comprises a first character that indicates a start of the target phonetic symbol sequence and a second character that that indicates an end of the target phonetic symbol sequence, and
the at least one subword is separated from the target phonetic symbol sequence in the candidate text by one or both of the first character and the second character.

Allowable Subject Matter
Claims 1-3,5-7,9-15 and 17-22 are allowed over the prior art of record.  The following is the examiner’s statement of reasons for allowance:
The closest relevant prior art (which is discussed in further detail below), either taken individually or in combination, fails to explicitly teach or reasonably suggest the invention as represented by the independent claims 1, 13, and 19.

Most pertinent prior art:
PRINTZ (US 2018/0068661 A1) discloses a speech recognition method comprising: 
receiving speech data (PRINTZ Fig. 10 – “Receive utterance waveform from user 1005”; Par 204 – “FIG. 10 is a flow diagram depicting various steps in a proper name recognition process as may occur in some embodiments. At block 1005, the system may receive an utterance waveform from a user.”); 
obtaining, from the received speech data, a candidate text (PRINTZ FIG. 39 – “PRIMARY RECOGNIZER OUTPUT (baseforms): send(01) a(02) message(01) tupac(01) shakur(01) you(03) coming(01) tonight(01)”) including at least one word (PRINTZ Fig. 10 – “Apply modified open dictation ASR to acquire textual representation and ASR confidence values to generate results D”; Par 205 – “At block 1010, a “standard” open dictation ASR may be applied to the waveform. This may produce a complete textual word for every aspect of the waveform, even when the confidence levels are exceptionally low. However, some embodiments further contemplate applying a modified version of the open dictation ASR to the waveform to achieve one or more textual readings that explicitly identify words that may reflect proper names (e.g., based on the highest possible confidence level for a word still failing to exceed a threshold). These modified systems may indicate placeholder words for the potential proper names (e.g., fna, lna, and sa designations as discussed herein). Block 1010 may roughly correspond to the “Primary Recognition” step 905. Block 1020 may roughly correspond to the “Understanding” step 910.”), a phonetic symbol sequence (PRINTZ Fig. 39; Par 359 – “It should be noted that as previously discussed, and as will be known to those skilled in the art, the phonemes used in the adaptation objects, which are derived from the primary recognizer output, may be the context-independent phonemes typically associated with baseforms, the specific context-dependent phonemes decoded by the primary recognizer, if these are present in the primary recognizer output, or some admixture of the two. Accordingly, all such embodiments, whether they use context-independent or context-dependent phonemes, are also included within the scope of the invention.”) associated with a pronunciation of a target word included in the received speech data (PRINTZ Fig. 39; Par 353 – “As before the line in FIG. 39 labeled primary recognizer output (baseforms) shows the sequence of baseforms for the whole utterance decoded by the primary recognizer; immediately beneath this the line primary recognizer output (phonemes) shows the actual phoneme sequence corresponding to each indicated baseform.”; Par 62 – “A “baseform” refers to a triple that associates: (1) a word as a lexical object (that is, a sequence of letters as a word is typically spelled); (2) an index that can be used to distinguish many baseforms for the same word from one another; and (3) a pronunciation for the word, comprising a sequence of phonemes. A given word may have several associated baseforms, distinguished by their pronunciation.”), and an identifier pair indicating a start and an end of the phonetic symbol sequence  (PRINTZ Figs. 12 and 13 – “Acoustic span [1520, 1750]”; Fig. 16 – “C – detailsApnrCommand[<business name span>[2100,2600]]”; Par 89 – “A “span” is a contiguous section of the input utterance, identified by its start time and end time within the whole of the input utterance (hereafter called the “span extent”), hypothesized to comprise a proper name entity, and labeled with the putative type of this entity (hereafter called the “span type”).”; Par 146 – “This yields a transcription of the utterance (and possibly alternate transcriptions as well) in the vocabulary of the open dictation recognizer, plus nominal start and end times for each transcribed word.”; Par 148 –“The output of the primary recognition step, comprising (1) a nominal transcription, (2) the start time and end time within the waveform of each transcribed word at the granularity of a single frame and (3) possibly other information, described further below, of use in determining the extent and type of any acoustic spans, may then be passed to the understanding step.”; Par 216 – “FIG. 13 is an example of a second hypothesis breakdown based upon the third proposal 1115 c in the example of FIG. 11 as may occur in some embodiments. With regard to the third proposal 1115 c, the system may recognize that the “Guddu de Karahi” portion between 1220 ms and 1750 ms could not be recognized. Accordingly, a hypothesis 1205 having an acoustic span between 1220 ms and 1750 ms may be generated, and the prefix and suffix portions adjusted accordingly. The NLU may again identify the proper noun as a “Business Name” in the Putative Type but may instead consider the general inquiry as an “Address Book” query, limiting the search to only the address book contents.”; Par 353 – “Note the two nested structures of epsilon arcs—those labeled εls″, εls′ and εls within the left shim and εrs, εrs′ and εrs″ within the right shim. These yield the desired property of freeing the secondary recognizer to match or exclude from matching only portions of the waveform corresponding to contiguous sequences of left shim phonemes or right shim phonemes, thereby permitting the secondary recognizer to expand the now-reduced target acoustic span, at the granularity of an individual phoneme, to obtain the best possible match of the target section. Moreover, to find this best possible match, only the phonemes that appeared in the primary recognizer output, in the order in which they appeared, need be considered.”), using a speech recognition model (PRINTZ Fig. 39; Par 359 – “It should be noted that as previously discussed, and as will be known to those skilled in the art, the phonemes used in the adaptation objects, which are derived from the primary recognizer output, may be the context-independent phonemes typically associated with baseforms, the specific context-dependent phonemes decoded by the primary recognizer, if these are present in the primary recognizer output, or some admixture of the two. Accordingly, all such embodiments, whether they use context-independent or context-dependent phonemes, are also included within the scope of the invention.”), the identifier pair indicating a category of the target word (PRINTZ Figs. 12 and 13 – “Putative type of span: “Business Name”; Fig. 16 – “C – detailsApnrCommand[<business name span>[2100,2600]]”; Par 89 – “A “span” is a contiguous section of the input utterance, identified by its start time and end time within the whole of the input utterance (hereafter called the “span extent”), hypothesized to comprise a proper name entity, and labeled with the putative type of this entity (hereafter called the “span type”).”; Par 92 – “A “span type” is the putative type of the proper name entity believed to be present within the span; thus a personal name, business name, numbered street address, etc.”); 
determining a replacement word corresponding to the phonetic symbol sequence included in the candidate text (PRINTZ Fig. 39 – “target section match pak shak [c_id=2]”; Par 327 – “One means of compensating for this is to post-process any such user-visible transcription, by which is meant any portion of the secondary transcription that is to be shown to a human user of the system or consumer of its output, and replace phonemes or phoneme sequences with the closest matching word or words present in the lexicon. This strategy, applied to the secondary recognizer transcription fragment “ER you coming tonight” yields “are you coming tonight.”; Par 354 – “This functionality is illustrated in the FIG. 39 graphic labeled ww-3 -lsp3 -rsp3 -3-slotted-contact-name.g: (decoding path). Reading left to right, the exhibited decoding path first comprises a forced alignment of the ww prefix section against the ww prefix acoustic span; this of course is required by the grammar structure. Next, the secondary recognizer chooses the path T->UW->εla->pak shak [c_id=2]-> εrs′->ER.”), using dictionary data (PRINTZ Par 327 – “lexicon”; Fig. 10 – “Apply grammar-based ASR with user-specific proper name dictionary 1050”; Fig. 16 – “businesses retrieved by previous query … -> business-names.g”; Par 374 – “For example the command “look up José Altuve's stats” may be misrecognized “look up José I'll to the stats.” But this misrecognition may be easily corrected by a secondary recognizer for which the vocabulary is narrowed to only Major League Baseball™ players when decoding the acoustic span corresponding to the words “José I'll to the” as emitted by the primary recognizer”; Par 132 – “This may be done by preparing a grammar, illustrated in graphical form in FIG. 2, that contains exactly these names, and compiling it into a binary form so that it is ready for use by the secondary recognizer. This operation, which may typically take a few hundred milliseconds, may be performed immediately upon receiving from Yelp® the list of names to be shown on the tablet display. Compilation may involve (1) obtaining one or more pronunciations for each indicated word in the grammar (this may typically be done by first searching a vocabulary, but if this search fails any required pronunciations may be automatically generated by a “grapheme to phoneme” or “g2p” processing module, which applies the standard rules of English language pronunciation to the given word spelling to produce one or more plausible pronunciations), (2) creating a computational structure that permits words to be decoded only in the order allowed by the grammar, (3) attaching to this structure operations to be performed on indicated meaning variables when a given decoding is obtained (which may typically comprise assigning values to these variables), and (4) emitting this structure in such form that it may be immediately loaded by a suitable grammar-based ASR system and used to guide its decoding of audio input. This compiled grammar, denoted “business-names.g” in FIG. 3, may be labeled with its type (in this case effectively business-names) and held for possible future use. In some embodiments, this comprises the adaptation object generation step.”) corresponding to the category indicated by the identifier pair (PRINTZ Figs. 12 and 13 – “Acoustic span [1520, 1750]”; Fig. 16 – “C – detailsApnrCommand[<business name span>[2100,2600]]”; Par 89 – “A “span” is a contiguous section of the input utterance, identified by its start time and end time within the whole of the input utterance (hereafter called the “span extent”), hypothesized to comprise a proper name entity, and labeled with the putative type of this entity (hereafter called the “span type”).”; Par 92 – “A “span type” is the putative type of the proper name entity believed to be present within the span; thus a personal name, business name, numbered street address, etc.”; Par 374 – “For example the command “look up José Altuve's stats” may be misrecognized “look up José I'll to the stats.” But this misrecognition may be easily corrected by a secondary recognizer for which the vocabulary is narrowed to only Major League Baseball™ players when decoding the acoustic span corresponding to the words “José I'll to the” as emitted by the primary recognizer”) among sets of dictionary data corresponding to different categories (Fig. 10 – “Apply grammar-based ASR with user-specific proper name dictionary 1050”; Par 194 – “Thus, the server may infer the presence of proper names in the text as described below and prepare one or more hypotheses 815 for their resolution. The hypotheses 815 may be submitted to the client. The client may then identify proper name entities from the various components 840 a-e of the user device. For example, a GPS 840 a component may provide relevant street names near the user's location, an address book 840 c may store the user's 805 contacts, a search cache 840 d may reflect recent inquiries and operations performed by the user 805, and a calendar 840 b may reflect meetings and events associated with user 805. The content from one or more of these components may be considered when identifying proper name entities as discussed herein.”; Par 207 – “At block 1050, the system, e.g., the client device, may decode each probable first name segment against its first name grammar. Block 1050 may generally correspond to the “Secondary Recognition” 915 step. In the some embodiments, the “Secondary Recognition” 915 step reduces to little more than inserting the most likely grammar decoding result in the appropriate location in the text output by “Primary Recognition” 905 and/or “Understanding” 910 operations.”; Par 275 – “Upon receipt of the output of the understanding step, the adaptation object preparation step uses this information to construct the adaptation object, comprising the grammar ww-contact-name.g, as shown within FIG. 20. This is done by assembling the indicated sections, respectively the whole waveform prefix section, the target section, and the whole waveform suffix section, each as depicted in FIG. 20. … Note that this target section may have been constructed separately, at the time of registration of the user contact names. That the user contact name target section is incorporated into the adaptation object, as opposed to some other kind of target section (for example, registered business names, numbered street addresses within Menlo Park, Calif., geographically proximate business names, or some other type appropriate to a different instance of adaptive proper name recognition), is a consequence of the putative target span type user-contact-name provided by the language understanding step.”);
replacing the phonetic symbol sequence (PRINTZ Fig. 39 –“target baseforms and phonemes TUWPAOK SHAAKER”) with a replacement word corresponding to the phonetic symbol sequence (PRINTZ Fig. 39 – “target section match pak shak [c_id=2]”; Par 327 – “One means of compensating for this is to post-process any such user-visible transcription, by which is meant any portion of the secondary transcription that is to be shown to a human user of the system or consumer of its output, and replace phonemes or phoneme sequences with the closest matching word or words present in the lexicon. This strategy, applied to the secondary recognizer transcription fragment “ER you coming tonight” yields “are you coming tonight.” Other more elaborate methods might involve a similar search of the lexicon, and include a language model score as well, when selecting the ordinary-language word or words to replace a phoneme or phoneme sequence. It will be apparent to one skilled in the art that this language model score may itself be conditioned upon one or more of: the putative command type, the putative span type, the putative span decoding, the location of the phoneme sequence with respect to the target span (viz., immediately preceding or immediately following the target span), one or more adjacent decoded words, or other known or hypothesized characteristics of the utterance.”; Par 354 – “This functionality is illustrated in the FIG. 39 graphic labeled ww-3 -lsp3 -rsp3 -3-slotted-contact-name.g: (decoding path). Reading left to right, the exhibited decoding path first comprises a forced alignment of the ww prefix section against the ww prefix acoustic span; this of course is required by the grammar structure. Next, the secondary recognizer chooses the path T->UW->εla->pak shak [c_id=2]-> εrs′->ER.”) and the category (PRINITZ Par 234 – “Following “Primary Recognition” 905, the system has identified not only the start and end time of each such segment, but the likely type of the name in question—that is, a person's first name, a person's last name, a street name, and so on. A specialized grammar may be used for each such name type.”; Par 327 – “…. replace phonemes or phoneme sequences with the closest matching word or words present in the lexicon. This strategy, applied to the secondary recognizer transcription fragment “ER you coming tonight” yields “are you coming tonight.” Other more elaborate methods might involve a similar search of the lexicon, and include a language model score as well, when selecting the ordinary-language word or words to replace a phoneme or phoneme sequence. …It will be apparent to one skilled in the art that this language model score may itself be conditioned upon one or more of: the putative command type, the putative span type, the putative span decoding, the location of the phoneme sequence with respect to the target span (viz., immediately preceding or immediately following the target span), one or more adjacent decoded words, or other known or hypothesized characteristics of the utterance.”); and 
determining a target text corresponding to the received speech data based on a result of the replacing (PRINTZ Fig. 39 – “send(01) a(02) message(01) .. pak shak … ”; Par 316 – “This, in turn, frees the secondary recognizer to find the best acoustic match, permitted by the target section, to the now effectively reduced target acoustic span. As shown in the graphic labeled ww-3-ls2-rs1-3-slotted-contact-name.g: (decoding path) this best acoustic match is the literal sequence “pak shak.” The secondary recognizer traverses the target section via this arc, thereby yielding the final (correct) transcription “send a message to pak shak are you coming tonight SIL,” along with the semantic meaning variable assignment c_id=2.”;), 
wherein each of the sets of dictionary data corresponding to the different categories comprises information associated with a phonetic symbol sequence corresponding to each of words (PRINTZ Par 97 – “A “vocabulary” is, informally, a list of the words with associated pronunciations, which forms part of the input to an ASR system, and which defines the words that could in principle be recognized by such a system. Formally, the term may refer to a list of baseforms. Also sometimes called a “lexicon.””; Par 62 – “(3) a pronunciation for the word, comprising a sequence of phonemes.”; Par 132 – “This may be done by preparing a grammar, illustrated in graphical form in FIG. 2, that contains exactly these names, and compiling it into a binary form so that it is ready for use by the secondary recognizer. This operation, which may typically take a few hundred milliseconds, may be performed immediately upon receiving from Yelp® the list of names to be shown on the tablet display. Compilation may involve (1) obtaining one or more pronunciations for each indicated word in the grammar (this may typically be done by first searching a vocabulary, but if this search fails any required pronunciations may be automatically generated by a “grapheme to phoneme” or “g2p” processing module, which applies the standard rules of English language pronunciation to the given word spelling to produce one or more plausible pronunciations), (2) creating a computational structure that permits words to be decoded only in the order allowed by the grammar, (3) attaching to this structure operations to be performed on indicated meaning variables when a given decoding is obtained (which may typically comprise assigning values to these variables), and (4) emitting this structure in such form that it may be immediately loaded by a suitable grammar-based ASR system and used to guide its decoding of audio input. This compiled grammar, denoted “business-names.g” in FIG. 3, may be labeled with its type (in this case effectively business-names) and held for possible future use. In some embodiments, this comprises the adaptation object generation step.”) in each of the categories (Fig. 10 – “Apply grammar-based ASR with user-specific proper name dictionary 1050”; Par 374 – “For example the command “look up José Altuve's stats” may be misrecognized “look up José I'll to the stats.” But this misrecognition may be easily corrected by a secondary recognizer for which the vocabulary is narrowed to only Major League Baseball™ players when decoding the acoustic span corresponding to the words “José I'll to the” as emitted by the primary recognizer”; Par 194 – “Thus, the server may infer the presence of proper names in the text as described below and prepare one or more hypotheses 815 for their resolution. The hypotheses 815 may be submitted to the client. The client may then identify proper name entities from the various components 840 a-e of the user device. For example, a GPS 840 a component may provide relevant street names near the user's location, an address book 840 c may store the user's 805 contacts, a search cache 840 d may reflect recent inquiries and operations performed by the user 805, and a calendar 840 b may reflect meetings and events associated with user 805. The content from one or more of these components may be considered when identifying proper name entities as discussed herein.”).

However, PRINTZ fails to teach all the limitations recited in the Examiner’s Amendment above.
Therefore, Claims 1, 13, and 19 are deemed allowable. The dependent claims further limit the claims and are therefore deemed allowable.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see attached from PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C KIM whose telephone number is (571)272-3327. The examiner can normally be reached Monday to Friday 8:00 AM thru 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew C Flanders can be reached on 571-272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN C KIM/Primary Examiner, Art Unit 2655